DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

            MIRIAM MCKENZIE, a/k/a MIRIAM WILLIAMS,
                          Appellant,

                                      v.

 CERTAIN UNDERWRITERS AT LLOYD'S LONDON SUBSCRIBING TO
              CERTIFICATE NO. CH03-58343,
                       Appellee.

                                 No. 4D20-82

                               [March 24, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE18-4552
(25).

   Asher Perlin of The Law Office of Asher Perlin, Hollywood, for appellant.

   Clinton D. Flagg and Carol A. Fenello of the Law Offices of Clinton D.
Flagg, Miami, for appellee.

PER CURIAM.

   Affirmed. See Certain Interested Underwriters at Lloyd’s London v. Pitu,
Inc., 95 So. 3d 290 (Fla. 3d DCA 2012).

WARNER, MAY and DAMOORGIAN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.